NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                         APR 4 2022
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

GUOLI LIN,                                        No.    20-73827

                  Petitioner,                     BIA A205-181-646

 v.
                                                  MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                Submitted March 10, 2022 **
                                   Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and MOLLOY,** District
Judge.

          Guoli Lin, a native and citizen of China, petitions for review of a decision

of the Board of Immigration Appeals (“BIA”) dismissing Lin’s appeal of an order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      **
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
                                          1
by an Immigration Judge (“IJ”) denying asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Lin challenges the

agency’s adverse credibility finding and the determination that he failed to

establish a probability of torture if removed to China. We have jurisdiction under

8 U.S.C. § 1252 and deny the petition for review.

      “[A]n adverse credibility determination may be supported by omissions that

are not ‘details,’ but new allegations that tell a much different—and more

compelling—story of persecution than the initial application.” Silva-Pereira v.

Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016) (quotation marks and alteration

omitted). Under the totality of the circumstances, see Alam v. Garland, 11 F.4th

1133, 1137 (9th Cir. 2021) (en banc), this record supports the IJ’s finding that Lin

embellished his account of alleged past persecution with the addition of testimony

on direct examination about being beaten with a baton and bleeding from his

cheek. See Zamanov v. Holder, 649 F.3d 969, 973–74 (9th Cir. 2011) (upholding

adverse credibility determination based on omissions involving the applicant

himself and where the omitted facts tended to embellish the applicant’s claim); see

also Lai v. Holder, 773 F.3d 966, 971–74 (9th Cir. 2014) (explaining that

omissions are usually more significant if they are developed during direct

examination, which gives the applicant and his attorney the opportunity to control

the testimony). Thus, substantial evidence supports the adverse credibility

                                          2
determination. See Zamanov, 649 F.3d at 973–74. In the absence of other

evidence, Lin did not meet his burden of establishing eligibility for asylum,

withholding of removal, or CAT protection. See Shrestha v. Holder, 590 F.3d

1034, 1048–49 (9th Cir. 2010) (where petitioner is found not credible, the country

condition reports and other evidence in the record must establish an individualized

likelihood of torture).

      PETITION DENIED.




                                         3